Order issued: December /0,2012




                                                         In The
                                              ( ourt of Appeal

                                                 No. 05-124)0594-CV

                      S. AMINAH N. MOMIN AND ALL OTHER OCCUPANTS OF
                      714 LONE RIDGE WAY, MURPHY, TEXAS 75094, Appellants


      BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK
                OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE,
        SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION
          AS TRUSTEE FOR MORGAN STANLEY LOAN TRUST 2007o8XS, Appellee

                                On Appeal from the County Court at Law No. 3
                                            Collin County, Texas
                                     Trial Court Cause No. 003-00q71-2012


                                                       ORDER
         By order dated December 3, 2012, the Court ordered Denise Condran, Official Court Reporter for the

County Court at Law No. 3 of Collin County, Texas, to file either:. (1) the reporter’s record; (2) written verification

that no hearin~ were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We cautioned appellant that if the Court received verification of no request or no

payment, we would order the appeal submitted without a reporter’s record. By letter dated December 4, 2012,

Denise Condran informed the Court that she has not received either payment or a letter of designation for the record.

Accordingly, we ORDER the appeal submitted without a reporter’s record. See TEX. IL API’. P. 37.3(c).

         Appellants’ brief is due on or before January 9,